Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00331-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                                   Ruben GARZA, Jr.,
                                       Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2011CRJ000782-D1
                        Honorable Jose A. Lopez, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the “Amended/Nunc Pro Tunc
Judgment” signed by the trial court on April 5, 2013 and the Order For Shock Community
Supervision signed on April 16, 2013 are VACATED, and judgment is RENDERED reinstating
the original judgment and sentence imposed on November 9, 2012 and signed on February 13,
2013.

      SIGNED July 30, 2014.


                                             _____________________________
                                             Rebeca C. Martinez, Justice